In our *718opinion, a tenant is not entitled to maintain an action under the provisions of subdivision (d) of section 8 of the Business Rent Law where the removal by the tenants results solely from a demand by the landlord to vacate at the expiration of the tenant’s lease. (Joanette Juniors, Inc., v. Board of Home Missions of Cong. & Christian Churches, 298 N. Y. 826; Cleaners Holding Corp. v. Trunz, Inc., 272 App. Div. 825.) However, where the removal is brought about by the fraudulent representations of the landlord, it is immaterial by what method the removal or “ dispossession ” of the tenant is effected. (Vernat, Inc., v. Cross & Brown Co., 273 App. Div. 843; Tourneur Realty Corp. v. Frank Bros. Footwear, 274 App. Div. 1049.) Since the affidavits present issues of fact, summary judgment may not be granted with respect to the second cause of action. Present ■ — • Carswell, Acting P. J., Johnston, Adel, Sneed, and MacCrate, JJ. [193 Misc. 397.]